United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1351
Issued: March 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 14, 2016 appellant filed a timely appeal from a January 19, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated May 4, 2015, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request
for an oral hearing.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the January 19, 2016 decision was
issued. Appellant also advised that she misunderstood that she was suppose to call for the scheduled telephone
hearing as she thought the hearing representative was going to call her. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision. Therefore, the Board lacks
jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 44-year-old rural carrier, filed an occupational disease claim (Form CA-2)
alleging that she developed right shoulder pain as a result of lifting and repetitive movements in
the performance of duty.
By decision dated May 4, 2015, OWCP denied appellant’s claim as the evidence failed to
establish fact of injury.
On May 19, 2015 appellant requested an oral hearing before a representative of the
Branch of Hearings and Review.
In a November 19, 2015 notice, OWCP’s Branch of Hearings and Review scheduled an
oral hearing for 2:15 p.m. Eastern Standard Time on January 4, 2016. It provided appellant with
a toll free number and pass code for the telephone hearing. OWCP instructed her to “call the toll
free number listed below and when prompted, enter the pass code also listed below.” It advised
appellant that postponement of the hearing would only be permitted upon receipt of
documentation showing her nonelective hospitalization or that the death of a spouse, parent, or
child prevented her attendance. The notice was mailed to appellant’s address of record. No
request for postponement of the hearing was made.
On January 4, 2016 appellant failed to participate in the telephone hearing. She did not
explain her failure to call in within 10 days of the scheduled hearing.
By decision dated January 19, 2016, an OWCP hearing representative found that
appellant had failed to appear at the oral hearing and had abandoned her request. She found that
there was no evidence that she had contacted OWCP either prior to or subsequent to the
scheduled hearing to explain her failure to appear.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.4 OWCP has the burden of proving that it mailed notice of the
scheduled hearing to a claimant.5 Section 10.622(f) of OWCP regulations provide that a
claimant who fails to appear at a scheduled hearing may request in writing within 10 days after
the date set for the hearing that another hearing be scheduled.6 Where good cause for failure to
3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See M.B., Docket No. 10-1077 (issued March 17, 2011).

6

20 C.F.R. § 10.622(f).

2

appear is shown, another hearing will be scheduled and conducted by teleconference. The failure
of the claimant to request another hearing within 10 days, or the failure of the claimant to appear
at the second scheduled hearing without good cause shown, shall constitute abandonment of the
request for a hearing. Where good cause is shown for failure to appear at the second scheduled
hearing, review of the matter will proceed as a review of the written record.7 Where it has been
determined that a claimant has abandoned her right to a hearing, OWCP will issue a formal
decision finding that the claimant has abandoned her request for a hearing.8
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned her request
for an oral hearing.
The record establishes that on November 19, 2015, in response to appellant’s timely
request for an oral hearing, the Branch of Hearings and Review mailed an appropriate notice of
the scheduled hearing to be held on January 4, 2016 at 2:15 p.m. Eastern Standard Time by
telephone. The hearing notice was properly mailed to appellant’s last known address of record.
As the Board has held, in the absence of evidence to the contrary, a letter properly addressed and
mailed in the due course of business is presumed to have arrived at the mailing address in due
course. This is known as the mailbox rule.9 The Board finds that the notice was sent more than
30 days prior to the scheduled hearing date of January 4, 2016. The record establishes that
appellant did not appear at the appointed time. Further, she did not request a postponement of
the hearing prior to January 4, 2016 or explain her failure to appear at the hearing within 10 days
of the scheduled hearing. Thus, the Board finds that appellant abandoned her request for an oral
hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request
for an oral hearing.

7

Id.

8

See N.L., Docket No. 15-0713 (issued July 14, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Reviews of the Written Record, Chapter 2.1601.6(g) (October 2011).
9

See R.M., Docket No. 14-1512 (issued October 15, 2014).

3

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

